[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Kidd, Slip Opinion No. 2022-Ohio-424.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2022-OHIO-424
               THE STATE OF OHIO, APPELLEE, v. KIDD, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State v. Kidd, Slip Opinion No. 2022-Ohio-424.]
Appeal dismissed as having been improvidently accepted.
  (No. 2021-0026―Submitted January 26, 2022―Decided February 16, 2022.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 110093.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        FISCHER, DEWINE, DONNELLY, and STEWART, JJ., concur.
        O’CONNOR, C.J., and BRUNNER, J., dissent and would reverse the judgment
of the court of appeals.
        KENNEDY, J., dissents and would affirm the judgment of the court of
appeals.
                                    _________________
        Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Anthony T. Miranda, Assistant Prosecuting Attorney, for appellee.
                           SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick and
Jessica Manungo, Assistant Public Defenders, for appellant, Shannon Kidd.
                             _________________




                                       2